FILED
                            NOT FOR PUBLICATION                             OCT 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50587

               Plaintiff - Appellee,             D.C. No. 3:10-cr-03535-LAB

  v.
                                                 MEMORANDUM *
MANUEL ISAGUIRES-VARELA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Manuel Isaguires-Varela appeals from the 42-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Isaguires-Varela contends that the district court procedurally erred by using

his two prior sentences for § 1326 convictions as a benchmark in fashioning the

instant sentence, and by focusing exclusively on deterrence to the exclusion of

other relevant sentencing factors. The record reflects that the district court used the

advisory Guidelines range as the starting point and initial benchmark, before

determining that a variance above the applicable Guidelines range was appropriate

after consideration of several 18 U.S.C. § 3553(a) sentencing factors. The district

court did not procedurally err, and the sentence is substantively reasonable under

the totality of the circumstances and in light of the sentencing factors set forth in

18 U.S.C. § 3553(a). See Gall v. United States, 552 U.S. 38, 49-51 (2007); see

also United States v. Carty, 520 F.3d 992-993 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                     10-50587